UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7172



KENNETH ADAMS,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL; BUREAU OF PRISONS,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-293)


Submitted:   October 20, 2004          Decided:     November 17, 2004


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth   Adams   appeals       the   district     court’s   order

dismissing his 28 U.S.C. § 2241 (2000) petition without prejudice.

The district court assessed a filing fee in accordance with 28

U.S.C. § 1914 (2000) and Evans v. Croom, 650 F.2d 521 (4th Cir.

1981), and dismissed the case without prejudice when Adams failed

to comply with the fee order.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Adams v. Attorney Gen., No. CA-04-293

(E.D. Va. July 1, 2004).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -